EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT by and between UnumProvident Corporation, a Delaware corporation
having its principal executive offices in Chattanooga, Tennessee (the
“Company”), and F. Dean Copeland (the “Executive”) dated as of March 31, 2003.

WHEREAS, the Executive currently serves as a senior executive officer of the
Company pursuant to this Agreement as first entered into effective January 1,
2002;

WHEREAS, the Company recognizes the Executive’s substantial contribution to the
growth and success of the Company, desires to provide for the continued
employment of the Executive and to make certain changes in the Executive’s
employment arrangements with the Company, which the Board has determined will
reinforce and encourage the continued attention and dedication to the Company of
the Executive as a member of the Company’s senior management in the best
interests of the Company and its shareholders;

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions set forth below;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.

Term of Agreement. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the date hereof (the “Effective Date”) and ending on the second
anniversary of the Effective Date (the “Initial Term”). Beginning on the second
anniversary of the Effective Date, the Initial Term shall be automatically
extended for successive two-year terms unless either the Company or the
Executive shall give (in accordance with Section 11(b)) the other party written
notice (a “Notice of Non-Renewal”) at least ninety (90) days but not more than
one hundred and twenty (120) days prior to the expiration of such term of
intention not to extend this Agreement; provided, however, that any Notice of
Non-Renewal given during the CIC Period (defined in Section 4(a)(i)) shall be
effective only at the expiration of the CIC Period; and further provided that if
the Company enters into an agreement that would constitute a Change in Control
if consummated (the date of such agreement being a “Potential Change in
Control”) then any Notice of Non-Renewal provided after such Potential Change in
Control or within three (3) months prior to such Potential Change in Control
shall not be effective until the expiration of the CIC Period or, if no Change
in Control occurs within twelve (12) months of a Potential Change in Control,
the expiration of such twelve (12) month period. Notwithstanding the foregoing,
it is understood that either party may notify the other at any time that the
Executive’s employment will terminate due to retirement after age 65 (“Notice of
Retirement”); provided, however, that any such notice given by the Company
during the period beginning three months prior to a Potential Change in Control
and ending upon the expiration of the CIC Period (or, if no Change in Control
occurs within twelve (12) months of a Potential Change in Control,






--------------------------------------------------------------------------------

the expiration of such twelve (12) month period) shall not be effective until
the expiration of the CIC Period (or, if no Change in Control occurs within (12)
months of a Potential Change in Control, the expiration of such twelve (12)
month period).

2.

Terms of Employment.

(a)

Position and Duties. 3

(i)

The Executive shall serve as Senior Executive Vice President and General Counsel
of the Company, as a publicly held company, and for an interim period beginning
March 31, 2003 (or such later date as may be determined by the Company’s Board
of Directors (the “Board”)) and ending at such time as the Board may determine
(the “Interim Period”), as Senior Executive Vice President and General Counsel,
Chief Administrative Officer with the appropriate authority, duties and
responsibilities attendant to such positions, it being understood that from time
to time the scope of such authority, duties and responsibilities will vary
depending upon such matters as acquisitions, dispositions and the evolving
organizational structure of the Company and shall generally carry with it
responsibility for such staff functions as Law, Human Resources, Facility
Management, Internal Audit and Government Relations.

(ii)

Excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform such responsibilities.
It shall not be a violation of this Agreement for the Executive to (A) serve,
with prior approval of the Board, on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b)

Compensation.

(i)

Annual Base Salary. The Executive shall receive an annual base salary (“Annual
Base Salary”) of $650,000, effective March 31, 2003. Any increase in Annual Base
Salary shall not serve to limit or reduce any


-2-



--------------------------------------------------------------------------------

other obligation to the Executive under this Agreement, and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased.

(ii)

Annual Bonus. The Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) with a target level of not less than 80% of Annual Base Salary,
or such greater amount as determined from time to time by the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”)
(the “Target Bonus Amount”). It is understood that “Annual Bonus” does not
include any special or supplemental bonuses that may be awarded from time to
time by the Company.

(iii)

Incentive Awards. Annual equity grants or cash awards in lieu thereof may be
made by the Compensation Committee based upon competitive market analyses and
such other factors it may deem appropriate.

(iv)

Deferred Compensation. The Company shall credit to a deferred compensation
account maintained on its books in the name of the Executive an additional
annual deferred payment (and interest, if any, as determined by the Compensation
Committee) (the “Deferred Compensation”) in an amount determined by the
Compensation Committee in any year in which the Company meets or exceeds its
performance targets under its long-term incentive program for officers of the
Company and the Compensation Committee determines that Deferred Compensation is
appropriate. The Deferred Compensation amount shall be paid to the Executive on
the third anniversary of the date it was first credited; provided, however, that
payment of all or portions may be accelerated to an earlier anniversary date as
specified by the Compensation Committee based on the achievement of individual
performance goals.

(v)

Other Employee Benefit Plans. Except as otherwise expressly provided herein, the
Executive shall be entitled to participate in all employee benefit, welfare and
other plans, practices, policies and programs (including relocation programs and
policies intended to reimburse the Executive in respect of state and local
income taxes imposed by jurisdictions where the Executive does not reside and
attributable to compensation paid by the Company) (collectively, “Employee
Benefit Plans”) applicable to senior executive officers of the Company.

(vi)

Retirement Benefit. The Executive shall be entitled to a minimum annual
retirement benefit payable monthly (the “Retirement Benefit”) determined as set
forth in Attachment A. In addition, the Executive shall be entitled to
post-retirement welfare benefit plan coverage pursuant to the terms of the
applicable Company plans to the extent such coverage is provided by


-3-



--------------------------------------------------------------------------------

the Company. In determining the Executive’s eligibility for and entitlements to
post-retirement welfare benefits, the Executive shall receive full credit for
all of his years of service with the Company for all purposes plus five (5)
additional years.

(vii)

Other Perquisites. The Executive shall be entitled for up to fifteen (15) hours
per year for his personal use of the Company’s aircraft and up to $12,000 for
the Executive’s charitable gifts made to institutions whose primary activities
benefit the communities in which the Company has business operations other than
the community in which the Executive maintains his business residence. In
addition, the Company shall pay the Executive such amount as is necessary to
reimburse the Executive for any federal, state and local income taxes payable by
the Executive with respect to income recognized in regard to the foregoing
perquisites, such that the Executive will be in the same after-tax position as
if no such reimbursements had been paid.

3.

Termination of Employment.

(a)

Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death. If the Company determines in good faith that the
Disability of the Executive has occurred (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice in
accordance with Section 11(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 90th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 90
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall be determined in accordance with the Company’s policy, or
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full-time basis for any twelve-month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative, whichever is more
favorable to the Executive.

(b)

Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean:

(i)

the continued failure of the Executive to perform substantially the Executive’s
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Chief
Executive Officer of the Company (“CEO”) which specifically identifies the
manner in which the CEO believes that the Executive has not substantially
performed the Executive’s duties, or


-4-



--------------------------------------------------------------------------------

(ii)

the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

(iii)

conviction of a felony or a guilty or nolo contendere plea by the Executive with
respect thereto.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the CEO or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board) finding that, in the good faith opinion of the Board,
the Executive is guilty of the conduct described in subparagraph (i) or (ii)
above, and specifying the particulars thereof in detail.

(c)

Good Reason. The Executive’s employment may be terminated by the Executive for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
following events, provided, however, that clauses (i) through (v) shall
constitute Good Reason only in the absence of the written consent of the
Executive:

(i)

the assignment to the Executive of any duties inconsistent with the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 2(a)(i) of this
Agreement, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive; provided, however, that the assignment to the Executive of any
duties or responsibilities following the Interim Period that are reasonably
related to the Executive’s qualifications shall not constitute Good Reason;

(ii)

any failure by the Company to comply with any of the provisions of Section 2(b)
of this Agreement (including, but not limited to, any reduction in Annual Base
Salary), other than an isolated, insubstantial and


-5-



--------------------------------------------------------------------------------

inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii)

any purported termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement, or any failure to renew this
Agreement (other than pursuant to a Notice of Non-Renewal given after the
Executive’s 65th birthday);

(iv)

any failure by the Company to comply with and satisfy Section 9(c) of this
Agreement; or

(v)

any required relocation of the Executive, provided that no required relocation
shall be considered to constitute Good Reason unless it occurs during the CIC
Period (as defined in Section 4(a)(i)).

Notwithstanding the foregoing, placing the Executive on a paid leave for up to
30 days, pending the determination of whether there is a basis to terminate the
Executive for Cause, shall not constitute a Good Reason event; provided,
further, that, if the Executive is subsequently terminated for Cause, then the
Executive shall repay any amounts paid by the Company to the Executive during
such paid leave period.

(d)

Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one of the following events:

(i)

during any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director and whose election or nomination for election was approved
by a vote of at least two-thirds of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in
Rule 14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;

(ii)

any person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company representing 20%
or more of the combined voting power of the


-6-



--------------------------------------------------------------------------------

Company’s then outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change in Control
of the Company by virtue of any of the following acquisitions: (A) by the
Company of any subsidiary, (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, (C) by an underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or
(E) a transaction (other than one described in (iii) below) in which Company
Voting Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (E) does not constitute a Change in Control of the Company under
this paragraph (ii);

(iii)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale


-7-



--------------------------------------------------------------------------------

which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

(e)

Notice of Termination. Any termination by the Company or by the Executive shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specifies the Date of Termination (as defined
below). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(f)

Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein within 90 days of such
notice, (ii) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be, (iii) if the Executive’s employment is terminated by the
Company other than for Cause, death or Disability, 90 days after giving such
notice, (iv) if the Executive’s employment is terminated by the Executive, 90
days after the giving of such notice by the Executive provided that the Company
may elect to place the Executive on paid leave for all or any part of such
90-day period or accelerate the Date of Termination, and (v) if the Executive’s
employment is terminated pursuant to a Notice of Non-Renewal, the date specified
in Section 1 as the end of the two-year term in which such notice is provided or
any other mutually agreed upon date.


-8-



--------------------------------------------------------------------------------

4.

Obligations of the Company upon Termination.

(a)

Good Reason; Other Than for Cause, Death or Disability. If, the Company shall
terminate the Executive’s employment (including a termination pursuant to a
Notice of Non-Renewal under Section 1 given before the Executive’s 65th
birthday) other than for Cause or Disability, or the Executive shall terminate
employment for Good Reason, this Agreement shall terminate without further
obligation to the Executive other than:

(i)

the Company shall pay to the Executive (x) if such termination occurs during the
two-year period after a Change in Control (such two-year period being hereafter
referred to as the “CIC Period”) or during the twelve (12) month period after a
Potential Change in Control (the “Potential CIC Period”), in a lump sum in cash
within ten (10) days after the Date of Termination, and (y) if such termination
occurs any other time, in equal monthly payments during the eighteen (18) months
commencing on the Date of Termination:

A.

the product of three (3), if such termination occurs during the CIC period or
Potential CIC Period, otherwise, two (2) times the sum of (x) the highest annual
bonus paid to the Executive for any of the three (3) years prior to the Date of
Termination (the “Recent Annual Bonus”) and (y) the Executive’s Annual Base
Salary;

B.

the sum of (x) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (y) the product of (1) the
Recent Annual Bonus multiplied by (2) a fraction, the numerator of which is the
number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365, to the
extent not theretofore paid (the sum of the amounts described in clauses (x) and
(y) shall be hereinafter referred to as the “Accrued Obligations”);

C.

the Deferred Compensation; and

D.

if such termination occurs during the CIC Period or Potential CIC Period, a lump
sum cash payment equal to the difference between (x) the actuarial present value
of the Retirement Benefit determined using the actuarial assumptions prescribed
under the tax-qualified defined benefit plan under which the Executive was
eligible for participation at the time of termination of employment, assuming
the Executive had accumulated three (3) additional years of employment, and (y)
the actuarial present value of the Retirement Benefit determined using the
actuarial assumptions prescribed under the tax-qualified defined


-9-



--------------------------------------------------------------------------------

benefit plan under which the Executive was eligible for participation at the
time of termination of employment.

(ii)

the Company shall continue to provide, for a period of three (3), if such
termination occurs during the CIC Period or Potential CIC Period, otherwise two
(2), years following the Executive’s Date of Termination, the Executive (and the
Executive’s dependents, if applicable) with the same level of medical, dental,
accident, disability and life insurance benefits upon substantially similar
terms and conditions (including contributions required by the Executive for such
benefits) as existed immediately prior to the Executive’s Date of Termination
(or, if more favorable to the Executive, as such benefits and terms and
conditions existed immediately prior to the Change in Control or Potential
Change in Control); provided that, if the Executive cannot continue to
participate in the Company plans providing such benefits (including the
Company’s retiree medical plans), the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted. It is understood that in the event a commercially underwritten
disability policy is unavailable, the Company may provide the Executive
continued disability benefits on a self-insured basis which would substantially
duplicate the terms of the Company’s existing long-term disability plans.
Notwithstanding the foregoing, in the event the Executive becomes reemployed
with another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall be secondary to such
benefits during the period of the Executive’s eligibility, but only to the
extent that the Company reimburses the Executive for any increased cost and
provides any additional benefits necessary to give the Executive the benefits
provided hereunder.

(iii)

if termination occurs during the CIC Period or Potential CIC Period, all stock
options, restricted stock awards and other equity based awards granted after
July 1, 1999 (the “Equity Awards”) shall vest (and such options shall remain
exercisable for a period of two (2) years or the earlier expiration of their
initial term), otherwise, the Equity Awards will expire as provided under the
terms of their applicable agreements; and

(iv)

to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).

(b)

Death or Disability; Notice of Retirement. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability,


-10-



--------------------------------------------------------------------------------

or pursuant to a Notice of Retirement, this Agreement shall terminate without
further obligations to the Executive’s legal representatives or to the
Executive, as the case may be, under this Agreement, other than for payment of
the Deferred Compensation, the Accrued Obligations, the timely payment or
provision of Other Benefits, and the Retirement Benefit. In addition, the Equity
Awards shall vest immediately and stock options shall remain exercisable for a
period of at least three (3) years or the earlier expiration of their initial
term. Deferred Compensation and Accrued Obligations shall be paid to the
Executive, the Executive’s legal representatives, as applicable, in a lump sum
in cash within 30 days of the Date of Termination. If, however, the Executive’s
employment is terminated by reason of accidental death after a Notice of
Termination given either by the Executive for Good Reason or by the Company
other than for Cause, the Company shall also pay to the Executive’s legal
representatives in one lump sum the amounts specified in Sections 4(a)(i)(A) and
(B).

(c)

Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment without Good
Reason (other than in connection with retirement after age 65), this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (i) his Annual Base Salary through the Date
of Termination to the extent theretofore unpaid and, (ii) the Other Benefits.

5.

Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Sections 1 and 11(f), shall anything herein limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement; provided that the
Executive shall not be eligible for severance benefits under any other program
or policy of the Company.

6.

Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result


-11-



--------------------------------------------------------------------------------

of any contest (regardless of the outcome thereof) pursued or defended against
in good faith by the Executive regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).

7.

Certain Additional Payments by the Company.

(a)

Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 7(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount (the “Reduced Amount”) that could be paid to the Executive such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

(b)

Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other certified public accounting firm reasonably
acceptable to the Executive as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 7,
shall be paid by the Company to the Executive within five (5) days of the later
of (i) the due date for the payment of any Excise Tax, and (ii) the receipt of
the Accounting Firm’s determination. Any determination by the


-12-



--------------------------------------------------------------------------------

Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 7(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c)

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after the Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

(i)

give the Company any information reasonably requested by the Company relating to
such claim,

(ii)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

(iii)

cooperate with the Company in good faith in order effectively to contest such
claim, and

(iv)

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and


-13-



--------------------------------------------------------------------------------

all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d)

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 7(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

8.

Competition; Confidential Information.

(a)

During the term of this Agreement, the Executive shall not directly or
indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any competing business, whether for compensation or
otherwise, without the prior written consent of the Company. Notwithstanding the
preceding sentence, the Executive shall not be prohibited from owning less than
one (1%) percent of any publicly traded corporation, whether or not such
corporation is deemed to be a competing business. For the purposes of this
Agreement, a “competing business” shall be any business which is a significant
competitor of the Company or any of its subsidiaries, or which the Company
reasonably determines may become a significant competitor, unless the
Executive’s primary duties and responsibilities with respect to such business
are not related to the


-14-



--------------------------------------------------------------------------------

management or operation of disability insurance or complementary special risk
products and services in any country where the Company or any of its
subsidiaries is conducting business.

(b)

If the Executive engages in any activity described in Section 8(a) or, breaches
Section 8(c), or solicits (as defined below) any employee of the Company or any
of its subsidiaries after the Date of Termination and during the period in which
he is receiving payments pursuant to Section 4(a)(i) (any such event a
“Forfeiture Event”), then all such payments shall immediately cease, the
Executive shall forfeit his rights under Section 4 of this Agreement and all
outstanding Equity Awards shall terminate and cease to be exercisable as of such
date. In addition, the Executive shall remit to the Company in cash an amount
equal to the income recognized on the exercise of any stock options during the
90-day period prior to Forfeiture Event. For purposes of this Agreement,
“solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any employee of the Company or any of its subsidiaries, in any
manner, to resign from the Company or to apply for or accept employment with any
person or entity. For purposes of implementing this provision, the Executive
shall notify the Company in advance of undertaking any employment, consulting or
other relationship with any business during the eighteen-month period after the
Date of Termination. This Section 8(b) shall cease to apply upon the occurrence
of a Change in Control.

(c)

The Executive hereby acknowledges that, as an employee of the Company, he will
be making use of, acquiring and adding to confidential information of a special
and unique nature and value relating to the Company and its strategic plan and
financial operations. The Executive further recognizes and acknowledges that all
confidential information is the exclusive property of the Company, is material
and confidential, and is critical to the successful conduct of the business of
the Company. Accordingly, the Executive hereby covenants and agrees that he will
use confidential information for the benefit of the Company only and shall not
at any time, directly or indirectly, during the term of this Agreement and
thereafter divulge, reveal or communicate any confidential information to any
person, firm, corporation or entity whatsoever, or use any confidential
information for his own benefit or for the benefit of others.

(d)

Any termination of the Executive’s employment or of this Agreement shall have no
effect on the continuing operation of this Section 8.

(e)

The Executive acknowledges and agrees that the Company will have no adequate
remedy at law, and could be irreparably harmed, if the Executive breaches or
threatens to breach any of the provisions of Section 8(a), (b) or (c). The
Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of such provisions,
and to specific performance of each of the terms thereof in addition to any
other legal or equitable


-15-



--------------------------------------------------------------------------------

remedies that the Company may have. The Executive further agrees that he shall
not, in any equity proceeding relating to the enforcement of the terms of this
Section 8, raise the defense that the Company has an adequate remedy at law.

(f)

The terms and provisions of this Section 8 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Executive’s future employment
imposed by this Section 8 are reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 8 unreasonable in duration or
geographic scope or otherwise, the Executive and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.

(g)

The parties acknowledge that this Agreement would not have been entered into and
the benefits described in Sections 2 or 4 would not have been promised in the
absence of the Executive’s promises under this Section 8.

9.

Successors.

(a)

This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c)

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10.

Disputes.

(a)

Mandatory Arbitration. Subject to the provisions of this Section 10, any
controversy or claim between the Executive and the Company arising out of or
relating to or concerning this Agreement or any aspect of the Executive’s
employment with the Company or the termination of that employment (together, an


-16-



--------------------------------------------------------------------------------

“Employment Matter”) will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules then in effect. However, the AAA’s Commercial
Arbitration Rules will be modified in the following ways: (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages (and the
Executive and the Company agree not to request any such award) and (iii) a
decision must be rendered within 10 business days of the parties’ closing
statements or submission of post-hearing briefs.

(b)

Injunctions and Enforcement of Arbitration Awards. The Executive or the Company
may bring an action or special proceeding in a state or federal court of
competent jurisdiction to enforce any arbitration award under Section 10(a).
Also, the Company may bring such an action or proceeding, in addition to its
rights under Section 10(a) and whether or not an arbitration proceeding has been
or is ever initiated, to temporarily, preliminarily or permanently enforce any
part of Section 8. The Executive agrees that (i) violating any part of
Section 8(a), 8(b) or  8(c) would cause damage to the Company that cannot be
measured or repaired, (ii) the Company therefore is entitled to an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of Section 8(a), 8(b) or 8(c), (iii) no bond will need to be posted
for the Company to receive such an injunction, order or other relief and (iv) no
proof will be required that monetary damages for violations of Section 8(a)
or Section 8(c) would be difficult to calculate and that remedies at law would
be inadequate.

(c)

Waiver of Jury Trial. To the extent permitted by law, the Executive and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.

11.

Miscellaneous.

(a)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:
F. Dean Copeland
214 Camden Road, N.E.
Atlanta, GA 30309


-17-



--------------------------------------------------------------------------------

If to the Company:
UnumProvident Corporation
1 Fountain Square
Chattanooga, TN 37402
Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

(d)

The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)

The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason pursuant to Section
3(c)(i)-(vi) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f)

From and after the Effective Date this Agreement shall supersede any other
employment, severance or change of control agreement between the parties with
respect to the subject matter hereof.

12.

General Release. All payments under this Agreement to be made in connection with
the Executive’s termination of employment will be conditioned on the Executive
signing a general form of release substantially in the form attached hereto as
Exhibit A.


-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

EXECUTIVE

 

 

 

/s/ F. DEAN COPELAND

 

 

--------------------------------------------------------------------------------

 

 

 

UNUMPROVIDENT CORPORATION





 

By


/s/ C. WILLIAM POLLARD

 

 

 

--------------------------------------------------------------------------------

Date March 31, 2003 


-19-



--------------------------------------------------------------------------------

Attachment A

The Retirement Benefit shall be the benefit provided under the Unum Corporation
Senior Executive Retirement Plan (the “Plan”) as amended and restated effective
January 1, 1997 to Schedule B Participants (as such term is defined under the
Plan) with the following modifications:

•

To the extent that any portion of the Plan incorporates by reference a provision
of the Qualified Plan (as such term is defined under the Plan), such provision
of the Qualified Plan as in effect from time to time shall be applied in
determining the Retirement Benefit. In the event such provision includes any
grandfathering, protection of accrued benefits or any special transition
provision, these modifications should also be applied.

•

For purposes of calculating the Retirement Benefit, the Executive shall receive
full credit for all of his years of service with the Company for all purposes
plus five additional years.

•

The proviso contained in the first paragraph of Section 3.3 of the Plan
regarding disallowance of certain service credit for purposes of determining
retirement benefits for Schedule B Participants shall be ignored.

•

The proviso in Section 3.4(a) of the Plan with regard to the disallowance of
certain service credit for purposes of determining Disability Retirement
Benefits (as such term is defined in the Plan) shall be ignored.

For the avoidance of doubt the Retirement Benefit (including the lump-sum
benefit payable in accordance with Section 4(a)(i)(D)) of this Employment
Agreement) shall be calculated according to the following methodology:


-20-



--------------------------------------------------------------------------------

F. Dean Copeland

Employment Agreement Retirement Benefit

Employee Data:

Date of Birth
Date of Employment
Date of Termination
Age at Termination
Benefit Commencement Date (of Annual Retirement Benefit)
Age at Benefit Commencement
Earnings (based on qualified plan pensionable earnings, but without regard to
IRC 401(a)(17) limit on compensation, plus amounts deferred under any non
qualified deferred compensation plan)

Final Average Earnings (FAE)
(based on qualified plan definition; current definition is highest five calendar
year earnings during the last ten consecutive calendar years of employment)

Service
Service Adjustment (5 years)
Adjusted Service
Maximum Service recognized – 20 years

Retirement Benefit:

(1)

Gross Annual Retirement Benefit
(2.5% x Adjusted Service x FAE)

(2)

Early Retirement Reduction Factor (5% per year from age 60)

(3)

Gross Annual Retirement Benefit, Reduced for
Early Retirement [(1) x (2)]

Reductions:

(4)

Annual Pension Plan Benefit

(5)

Annual Supplemental Plan Benefit
(Nonqualified)

(6)

Social Security Benefit (Age 65 benefit calculated based on social security wage
and benefit levels as of termination of employment, and assuming zero
participant


-21-



--------------------------------------------------------------------------------

earnings after termination. This offset is applied to monthly payments due after
the month in which the participant attains age 65 (no offset prior to 65).)

(7)

(a) Annual Retirement Benefit, Net of Reductions, Payable Prior to and Including
Month in Which Participant Attains Age 65
(Single Life Annuity)
[(3)-(4)-(5)]

(b) Annual Retirement Benefit, Net of Reductions, Payable Beginning in Month
After Attainment of Age 65
[(3)-(4)-(5)-(6)]


-22-



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For and in consideration of the payment, mutual promises, covenants, and
agreements made by and between you and UnumProvident in the Agreement dated as
of March 31, 2003, to which this General Release is attached as Exhibit A, you
unconditionally and generally release UnumProvident from each and every action,
claim, right, liability or demand of any kind and nature, and from any claims
which may be derived therefrom, that you had, have, or might hereafter claim to
have against UnumProvident or any employee, agent, successor or predecessor of
UnumProvident at common law, public policy or otherwise, particularly including,
but not by way of limitation, the following: all claims for personal injury,
including negligent infliction of emotional distress; any claim arising under
the Age Discrimination in Employment Act of 1967, as amended; Title VII of the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Fair Labor Standards Act; the National Labor
Relations Act; Sections 1981 through 1988 of Title 42 of the United States Code;
the Immigration Reform and Control Act; the False Claims Act; the Occupational
Safety and Health Act; the Worker Adjustment and Retraining Notification Act;
the Employment Retirement Income Security Act of 1974 (save for a benefit claim
as provided below); any other federal, state or local law dealing with
discrimination in employment on the basis of sex, race, color, national origin,
religion, disability, age, sexual orientation or any other grounds; any claim
for unpaid compensation or unpaid bonus; any claim for wrongful discharge or
breach of contract; and any other claims


-23-



--------------------------------------------------------------------------------

based on tort, whether based on common law, public policy or otherwise. It is
your intent to release all claims of every nature and kind whether known or
unknown, accrued or unaccrued, which you may have against UnumProvident as of
the date of the execution of this General Release.

It is expressly understood and agreed by you that this General Release does not
include your vested rights, if any, in the Unum Corporation Senior Executive
Retirement Plan, UnumProvident Corporation Supplemental Pension Plan,
UnumProvident Pension Equity Plan or in the UnumProvident 401(k) Retirement
Plan, any other rights you may have to benefits under UnumProvident’s welfare
benefit plans, any rights you may have to coverage under UnumProvident’s
professional liability insurance policies, including any directors and officers
liability insurance, or any vested rights you may have under a stock option or
long term incentive plan, or any rights to deferred compensation. Such
retirement plan, welfare plan, stock options or deferred compensation rights
survive unaffected by this release, subject to the laws and plan documents
governing those plans. This General Release does not include any rights or
claims against UnumProvident or those associated with UnumProvident that you may
have which arise after the date you sign the General Release, or any claim that
you may have to unemployment compensation or workers’ compensation benefits, or
any claim you may have to indemnification in accordance with the provisions of
the UnumProvident Corporation Certificate of Incorporation or Bylaws.

 

 

 

EXECUTIVE





 

 



 

 

--------------------------------------------------------------------------------

 

 

Name:



 

 

Date: 

 

 

 

 

--------------------------------------------------------------------------------

 


-24-



--------------------------------------------------------------------------------

 

 

 

UNUMPROVIDENT CORPORATION





 

 



 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

Date: 

 

 

 

 

--------------------------------------------------------------------------------


-25-